Citation Nr: 1624314	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-28 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hypertension is caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension is proximately due to service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran claims that he currently has hypertension that is due to his service-connected diabetes mellitus.  The Veteran has been diagnosed with hypertension and has thus met the current disability requirement.  Accordingly, the dispositive issue in this case is whether the current disability, hypertension, is caused by the Veteran's service-connected diabetes mellitus.

There is only one medical opinion directly addressing this question, that of the medical professional who performed the November 2008 VA examination.  The examiner concluded that the Veteran's hypertension was a complication of his diabetes mellitus, thereby opining that the hypertension was related to his diabetes mellitus.   Her rationale, in part, was that the duration of the Veteran's diabetes mellitus indicated a relationship between the two.  As the examiner explained the reasons for her opinion based on an accurate characterization of the evidence of record, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, there is no contrary medical opinion in the evidence of record.  The Board notes, however, that in an August 2012 VA examination, the performing examiner, although not providing a directly contrary opinion, did not identify hypertension as a complication of diabetes mellitus and/or endorse (by checking off the boxes next to listed conditions) hypertension as being due to diabetes mellitus.  However, the examiner did endorse hypertension as being a condition that the Veteran's diabetes mellitus at least as likely as not (at least a 50% probability) has permanently aggravated the hypertension.  Nonetheless, the examiner provided no rationale as to these conclusions and they therefore do not weigh against the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The evidence is thus at least evenly balanced as to whether the Veteran's hypertension is proximately due to his diabetes mellitus.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension secondary to diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus, is granted.
REMAND

In January 2015, the RO denied entitlement to a TDIU, and the Veteran filed a timely notice of disagreement with this decision in May 2015.  As no statement of the case (SOC) has been issued, a remand is warranted to remedy this procedural deficiency.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to a TDIU.  Notify the Veteran and his representative that a timely substantive appeal is required to complete an appeal on this issue and afford them an appropriate amount of time to do so.  Thereafter, return this claim to the Board in compliance with the appropriate appellate procedures, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


